 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                      No. 2:90-cv-0520 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    EDMUND J. BROWN, JR., et al.,
15                        Defendants.
16

17

18                   The court has appointed Charles J. Stevens, Esq. of Gibson, Dunn & Crutcher LLP

19   as a neutral expert to assist the court in investigating allegations raised in the verified report of

20   Dr. Michael Golding, Chief Psychiatrist for the California Department of Corrections and

21   Rehabilitation (CDCR) (Golding Report) to determine whether defendants have committed any

22   fraud on the court or the Special Master, or have intentionally provided false or misleading

23   information to the court or the Special Master. Mr. Stevens shall commence his duties

24   immediately.

25                   The Clerk of the Court shall forthwith provide to Mr. Stevens a full copy of the

26   unredacted Golding Report and accompanying declaration and exhibits, filed under seal at ECF

27   5990, which shall be maintained by Mr. Stevens with full confidentiality.

28   /////
                                                         1
 1                   In addition, the court refers Mr. Stevens to the following documents filed in the
 2   docket in this action:
 3                   1. The Redacted Declaration and Report of Michael Golding and accompanying
 4   exhibits, ECF No. 5988.
 5                   2. The 2009 Revised Program Guide and pocket parts, ECF No. 5864-1.
 6                   To facilitate Mr. Stevens’ access to these and any other documents he may want to
 7   review in the record in this action, the court finds an exemption of PACER fees is necessary to
 8   avoid unreasonable burdens and to promote public access to information. For that reason, this
 9   court will grant a PACER fee exemption to Mr. Stevens for the limited purpose of accessing
10   documents in the court record in this action necessary to performance of his duties under the
11   December 14, 2018 Order Appointing Neutral Expert, ECF No. 6033. Mr. Stevens may request
12   the assistance of the court’s courtroom deputy as needed to ensure he is taking advantage of this
13   exemption.
14                   The Special Master is directed to provide to Mr. Stevens forthwith the factual
15   record on staffing compiled at the direction of the court during 2017 and 2018. The Special
16   Master shall serve a copy of this record on the parties at the time it is provided to Mr. Stevens.
17                   Defendants shall provide to Mr. Stevens forthwith:
18                   1. All Medication Administration Process Improvement Project protocols.
19                   2. The business rules and/or data dictionary for the CERNER EHRS (Electronic
20   Health Record System) that produces reports regarding actual data for patient tracking,
21   scheduling, outcomes, and any other reports implicated by the allegations of the Golding Report.
22                   3. At Mr. Stevens’ request, Dashboard, CDCR self-monitoring, and/or Mental
23   Health Performance Reports for whatever timeframe Mr. Stevens deems necessary.
24                   Defendants shall file in this action notice that these materials have been provided
25   to Mr. Stevens.
26                   Finally, the court understands that Mr. Stevens will maintain a list of all
27   documents he obtains and reviews in the course of the investigation, and provide that list in his
28   final report.
                                                        2
 1                  In accordance with the above, IT IS HEREBY ORDERED that:
 2                  1. Charles J. Stevens, Esq. is granted a fee exemption for documents filed in this
 3   action through the Electronic Case Filing (ECF) system that are available through the PACER
 4   system;
 5                  2. This fee exemption applies only to documents necessary for the performance of
 6   Mr. Stevens’ duties under the Order Appointing Neutral Expert filed December 14, 2018, ECF
 7   No. 6033;
 8                  3. This exemption shall be effective through April 19, 2019 and may be revoked
 9   or extended at the discretion of the court, at any time. The Clerk of the Court shall send a copy of
10   this order to the PACER Service Center.
11                  4. Mr. Stevens shall be forthwith provided with the documents as required by this
12   order.
13   DATED: December 14, 2018.
14

15                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
